Citation Nr: 1728109	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-10 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right eye blindness.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from July 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In April 2017 prior to the promulgation of a decision on the issue of entitlement to service connection for tinnitus, the Veteran withdrew his appeal on the record at his April 2017 Board hearing at which he appeared with his representative.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to his active duty service.  

2.  There is no evidence of an in-service event or injury with regard to the Veteran's diagnosed right eye blindness.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).  

3.  The criteria for entitlement to service connection for right eye blindness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of the Veteran's Tinnitus Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing or on the record at a Board hearing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran withdrew his appeal on the record at his April 2014 Board hearing with his representative present.  This withdrawal was clear, unambiguous, and was provided through the Veteran's authorized representative.  As such, no allegations of error of fact or law remain for appellate consideration of entitlement to service connection for tinnitus, and the matter is dismissed accordingly.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


II. VA's Duty to Notify and Assist for Bilateral Hearing Loss Claim

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

III. VA's Duty to Assist for Right Eye Condition

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a July 2012 letter satisfied VA's duty to notify the Veteran of the elements of his right eye claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that the Veteran's service treatment records and relevant post-service treatment records have been collected.  In this regard, the Board notes that VA treatment records from January 2000 onwards do not document any right eye loss of vision until 2002, the Veteran has not alleged onset of right eye vision loss until many years after active duty service, and the Veteran's July 2012 response to his VCAA notice indicated that he did not have any additional records to support his claim.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Additionally, the Board notes that although there is a current right eye diagnosis, the Veteran was not provided a VA examination.  However, for reasons discussed further below, there is insufficient evidence of the second element of service connection, in-service incurrence, as the eyelid surgery the Veteran underwent during active duty service was for his left eyelid, not his right eyelid, and there no addition evidence, lay or medical, supportive of an in-service event or injury to the right eye; nor is there evidence establishing manifestation of a chronic condition during an applicable presumptive period.  As such, on the evidence of record, VA's duty to provide a VA examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in April 2017.  The April 2017 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claim.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

IV. Entitlement to Service Connection

A. Governing Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See id.  For reasons explained further below, the Board finds that the benefit of the doubt rule is applicable to Veteran's bilateral hearing loss claim.

B. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).  Additionally, for certain diseases designated as chronic, medical nexus may be presumed under certain circumstances.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).

For hearing loss claims, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Finally, organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015); VA M-21-1 Adjudication Procedure Manual, Part III., subpart iv., ch. 4, sec. B.2.c.  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

1. Bilateral Hearing Loss

A review of the Veteran's  March 2011 VA examination report indicates that the Veteran has bilateral sensorineural hearing loss of sufficient severity to be consistent with impaired hearing pursuant to 38 C.F.R. § 3.385.  However, a review of the Veteran's service treatment records does not reveal any puretone audiometric findings; rather the Veteran's enlistment and separation physical examination contain only the results of whispered voice tests.  Whispered/spoken voice tests cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure. VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010); see VA M-21-1 Adjudication Procedure Manual, Part III., subpart iv., ch. 4, sec. B.4.g.  

At the Board's April 2017 Board hearing, he provided significant testimony as to in-service noise exposure while practicing on the rifle range without hearing protection and through his duties working on the radio equipment of jet planes, which included pulling the radios out of jet planes when they landed.  He indicated that he was not provided hearing protection.  The Veteran's personnel records reveal that his military occupational specialty was that of a radar equipment foreman, and that he completed aviation electronics technician training during the course of his active duty service.  Thus, noise-exposure is conceded.

The Veteran's March 2011 VA examination was positive for some additional occupational noise exposure from 1953 to 1958 while working with radio and wiring installation on airplanes without hearing protection; however the severity and frequency of such noise exposure is not specified.  The Veteran also indicated that from 1958 to 1964, he worked a test equipment lab for aircraft, and then spent the following thirty years installing thermostats in industrial setting where hearing protection was required depending on the worksite.  A September 2011 supplemental report was provided, and that examiner concluded that she could not provide an etiology opinion without resort to speculation because there was no puretone audiometric data available, and she could not ascertain whether the Veteran had any hearing impairment upon enlistment or separation from active duty service.  

The Veteran and his wife, whom he married in 1956, provided significant testimony with regard to continuity of hearing impairment after service.  The Veteran's wife explained that she had always thought that the Veteran was very quiet, and that subsequent to a hearing test the Veteran underwent for a job he was applying to in the early 1960's, she started to notice the Veteran's hearing issues even more, including having to repeat herself, the Veteran not responding to her after she spoke, and the Veteran watching the television at a loud volume.  She also reported that his hearing issues got worse over time, and that by the time the Veteran reached his 40s, his hearing was noticeably bad.  The Veteran and his wife reported seeking additional treatment for hearing loss in the 1970s, and that he has used hearing aid for over 30 years.  The Veteran provided testimony that he was first informed he had hearing loss in the early 1960s, after he applied to a job, which he did not get due to his hearing loss.  At this time, the Veteran reported that the physician, who diagnosed him, attributed his hearing loss to jet engine noise exposure.

Although contemporaneous medical records documenting the Veteran's initial diagnosis of hearing loss is unavailable, the Board observes that noise exposure is conceded as it is corroborated by the Veteran's personnel records, and there is no evidence of record that conflicts with the competent lay statements provided by the Veteran and his wife at his April 2017 Board hearing.  Moreover, the fact that the Veteran's service treatment records do not contain any audiometric data is of great significance in this case, as is the fact that a VA examiner could not provide a non-speculative opinion as to medical nexus.  Accordingly, as there is probative evidence of record sufficient to meet the first two elements of service connection as well as continuity of symptoms, and there is no objective evidence rebutting medical nexus, the Board finds that the Veteran must be afforded the benefit of the doubt.  As such, the Board finds that an award of service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).  

2. Right Eye Disability

The Veteran's relevant post-service treatment records establish that the Veteran did not report issues with vision in his right eye until July 2002.  At this time the Veteran reported that he had previously undergone eye surgery in May 2002 for a detached retina following a stroke he had in April 2002.  A June 2004 treatment record notes that the Veteran had a tube placed in his right eye for glaucoma, but no further details are provided.  Another June 2004 treatment record indicates that the Veteran requested that his prescription of eye drops be discontinued due to blindness in his right eye.  And April 2005 VA treatment record indicates that the Veteran had returned to the VA ophthalmology clinic after a four year absence; the Veteran's relevant medical history was noted to include a retinal tear in his right eye, diagnosed four years prior, with follow up treatment including cryosurgery and multiple laser surgeries in an attempt to seal the tear, which was followed by cataract surgery.  Additionally, it is noted that the Veteran developed glaucoma in his right eye, received a shunt tube in that eye, and then gradually lost vision.  At this time, the Veteran reported an unremarkable history with regard to his left eye.  Glaucoma is included on the Veteran's "problem list" in his VA treatment records from April 2005 onwards.

A review of the Veteran's April 2017 Board hearing testimony reveals that he relates his current right eye blindness to an eyelid injury he incurred during service which later led to eyelid surgery post-service in 1953.  Although the Veteran's service treatment records and 1953 VA treatment records corroborate that the Veteran was involved in a motor vehicle accident in May 1952, and that he subsequently underwent eyelid surgery, such records establish that this surgery involved the Veteran's left eye, not his right eye.  A review of the Veteran's service treatment records and relevant lay statements of record does not indicate any treatment, injury, or right eye complaints.  Moreover, the Veteran's relevant VA treatment records do not document glaucoma as a health issue for the Veteran until April 2005.  As such, the Veteran has effectively provided no evidence of in-service incurrence, nor is such evidence otherwise provided by the record.  

Accordingly, while the Veteran has a current right eye diagnosis, the Board finds that there is insufficient evidence of record to establish in-service incurrence, including due to injury, treatment, or symptoms, in the form of lay testimony or otherwise.  On the basis of the foregoing, although the Board acknowledges the Veteran's current right eye condition and the challenges presented by that condition, the Board finds that an award of entitlement to service connection for right eye blindness is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  



ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for bilateral hearing loss is allowed.

Entitlement to service connection for right eye blindness is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


